DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application is a continuation of International Application No. PCT/CN2018/092506, filed on June 22, 2018.
Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on January 10, 2020, July 30, 2020, and September 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner's Notes
http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Application Status
5.	Acknowledgment is made of Applicant’s submission of the present application, dated January 10, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.
Claim Objections
6.	Claims 2 and 6-20 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 2, the term “configuration information” in line 2 seems to refer back to the term “configuration information” in claim 1 line 4. If this is true, it is suggested amending the term to “the configuration information.”
Similar objection applies to the usage of the term “configuration information” in claim 7 line 3.
Regarding claim 6, it recites, “A terminal device, comprising a processor and a memory for storing a computer program that is capable of running on the processor, wherein, 
when running the computer program, the processor is configured to: 
determine a size of the demodulation reference signal (DMRS) port indication information based on configuration information or protocol agreement, wherein the DMRS port indication information is used for indicating port information of a DMRS;
…”
The examiner objects to the usage of the term “capable of” as indicated in italics above, because “capable of” can be interpreted as “operable to” which is a non-positive claim limitation or optional claim limitation. 
The examiner recommends either amending the claim to “configured to” or applicant arguing on the record that “capable of” should be interpreted as a positive claim limitation with the same meaning as “configured to.” 
The same objection applies to the term “capable of” in claim 17 line 2.
Claims 8-16 and 18-20 are objected to since they all depend from claim 6 or 17.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the paragraph of 35 U.S.C. 112(a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1, 6, 12-14, 16, and 17 rejected under 35 U.S.C. 112(a), as being a single means claim.
Regarding claim 1, it recites “A method for determining a size of demodulation reference signal (DMRS) indication information, comprising: 
determining, by a terminal device, a size of demodulation reference signal port indication information based on configuration information or protocol agreement; the DMRS port indication information is used for indicating port information of a DMRS; the configuration information comprises at least one of: a time domain resource configuration information set and DMRS configuration information.”   
This claim is a single means claim, since it includes only one function, i.e., determining-step as indicated in italics above.
A single means claim does not comply with the enablement requirement of 35 U.S.C. 112(a), because “the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.”  MPEP § 2164.08(a) (citing to In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983)).  See also, MPEP § 2181.
Same rationale applies to claims 6, 12-14, 16, and 17.
Allowable Subject Matter
9.	Claims 2-5, 7-11, 15, and 18-20 are objected to as being dependent upon a rejected base claim 1, 6, or 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Liu et al. (US 2020/0177358) and Ko (US 9,009,775) are generally directed to various aspects of the DMRS transmission that solves the technical problem of indicating DMRS resource and determining symbol/subcarriers for carrying the DMRS resource during DMRS transmission; the architecture for identifying a PLP group that includes the plurality of PLP from the FEC decoded broadcasting signal based on the first and the second signaling information, decoding at least one PLP of the identified PLP group, and providing the broadcasting service. 
However, in consideration of the claim limitations, the information disclosure statement filed January 10, 2020, July 30, 2020, and September 28, 2020, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in claims 2-5, 7-11, 15, and 18-20 along with the features recited in the independent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Liu et al. (US 2020/0177358) is cited to show the method of DMRS transmission that solves the technical problem of indicating DMRS resource and determining symbol/subcarriers for carrying the DMRS resource during DMRS transmission;
Ko et al. (US 9,009,775) is directed to various aspects of the architecture for identifying a PLP group that includes the plurality of PLP from the FEC decoded broadcasting signal based on the first and the second signaling information, decoding at least one PLP of the identified PLP group, and providing the broadcasting service; 
Cao (US 2011/0097090) is generally directed to show the technical solutions to reduce volume, power consumption, and costs of the nodes, and avoid a problem of generation of data conflict in the network;
Dinan et al. (US 2013/0170435) is cited to show the control plane information that comprises first label value for transmitting a first plurality of packets to the base station and second label value for transmitting a second plurality of packets to the packet network gateway.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473